DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendments and argument filed 4/6/21 are acknowledged. Claims 1-28, 42-43 and 54 are cancelled. Claims 34-36 and 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/2/20. Claims 29-41, 44-53, and 55-56 are pending. Claims 29-33, 37-41, 44-48, 51-53, and 55-56 are currently under consideration for patentability under 37 CFR 1.104.

New Objections
Claim 48 is objected to because of the following informalities:  the word “is” appears in duplicate in the claim.  Appropriate correction is required.

Claim Rejections Withdrawn
 The rejection of claims 29, 31-33, 37-41, 44-48, 51-53, and 55-56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 42-43 and 54 is rendered moot by cancellation of the claims.

The rejection of claims 31, 48, and 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claim 54 is rendered moot by cancellation of the claim. 

The rejection of claims 29, 31, 32, 37-41, 45-47, and 51-53, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Green et al (US 2004/0198750 A1; filed 3/25/04) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 43 is rendered moot by cancellation of the claim. 



The rejection of claims 29, 31-33, 37-41, 45-48, and 51-53, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al (US 2004/0198750 A1; filed 3/25/04) in view of Tosti et al (Expert Opin Pharmacother. 2009 Apr;10(6):1017-26) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 43 is rendered moot by cancellation of the claim. 

The rejection of claims 29-33, 38-41, 44, 45, 47-48 and 52-53 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malbucher et al (US 2009/0062301 A1; filed 3/19/07; published 3/5/09) in view of Tosti et al (Expert Opin Pharmacother. 2009 Apr;10(6):1017-26) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 42 is rendered moot by cancellation of the claim. 

The rejection of claims 29-32, 38-41, 44, 45, 47, 52-53 and 55-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malbucher et al (US 2009/0062301 A1; filed 3/19/07; published 3/5/09) in view of Kremer et al (Arthritis Rheum. 2009 Jul;60(7):1895-905. doi: 10.1002/art.24567) is withdrawn in light of applicant’s amendments thereto. The rejection of claim 42 is rendered moot by cancellation of the claim. 

Claim Rejections Maintained
Claim Interpretation
Base claim 29 refers to “one or more isotopes.” The instant specification does not define the term “isotope.” Generally, the term “isotopes” refers to each of two or more forms of the same element that contain equal numbers of proteins but different numbers of neutrons in their nuclei, resulting in different relative atomic mass but not different chemical properties. The term “isotope” therefore includes all forms of an element, even if not radioactive. The claims are therefore construed to encompass inhibitors with any isotope, which can include stable or radioactive isotopes. For example, carbon-12, carbon-13, and carbon 14 are all isotopes of carbon. Any JAK inhibitor comprising a carbon would therefore meet the requirement for including an isotope.  This interpretation is also supported by 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. The rejection of claims 29-32, 44-45, 47 and 53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,198,911 is maintained. The rejection of claim 43 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be INCB018424. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
Regarding the limitations of instant claims 29-32, 45, 47, and 53, the ‘911 patent claims are drawn to a method for treating hair loss in a mammalian subject in need thereof, comprising administering INCB018424 (see e.g. claim 1), wherein the hair loss disorder can be alopecia areata (see e.g. claims 2, 5, and 10), and the alopecia areata can be alopecia totalis or alopecia unversalis (see e.g. claim 3 or 8).  Regarding the isotope limitation, the instant claims are interpreted to encompass any JAK inhibitor with any element that has one or more possible isotopes. The presence of stable isotopes would read on the limitation “includes one or more isotopes.” INCB018424 inherently possesses carbon and hydrogen atoms, and therefore would include one or more carbon or hydrogen isotopes. Further, the isotope of 1H, is present in at least one hydrogen of the non-radioactive compound, will inherently be NMR active. 
Regarding the limitations of instant claim 44, the composition of the ‘911 patent is one named by the instant claims (i.e. INCB018424), in the same patient population (i.e. patients with alopecia areata) as in the instant claims. Applicant has acknowledged that hair growth is stimulated by the species in the instant claims (see e.g. instant specification paragraph [0007]), therefore administration of this compound in the ‘911 patent would inherently induce hair growth in subjects with alopecia.   Further, the limitation of inducing hair growth is recited in claim 6 of the ‘911 patent. The language of the claims, such as claim 1, recites a method comprising administering at least one JAK3 inhibitor. The transitional language is open, reciting the term “comprising,” which encompasses administration of the compound as the only therapeutic ingredient, or with additional agents or composition components.

 
2. The rejection of claims 29-32, 38-41, 44-45, 47, 52-53, and 55-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,198,911 as applied to claim 29-32, 44-45, 47 and 53 above, and further in view of Clinical Trial NCT00550043 (published February 6, 2008, downloaded from: https://clinicaltrials.gov/ct2/history/NCT00550043?V_2=View#StudyPageTop) is maintained. The rejection of claims 43 and 54 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be INCB018424. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
The ‘911 patent, as applied to claims 29-32, 44-45, 47 and 53, is set forth above. 
 	The ‘911 patent does not specifically teach oral administration of the JAK inhibitor, presentation in a tablet or pill, administered in a daily format, or in the dosing or duration of dosing of the instant claims 38-41, 52 and 54-56.
	The NCT clinical trial teaches a study exploring the safety, tolerability and efficacy of orally administered INCB018424 in patients with Rheumatoid arthritis (see entire reference). The dosing occurs over 4 weeks, and administers 15 mg twice daily (see entire reference). 
It would have been obvious for one of skill in the art to determine the dosage of the active ingredients that produces maximal effect for the inhibitor in the subject based on the findings of the ‘911 patent and the NCT study. While in a different patient population, the NCT trial demonstrates 
	Furthermore, one of ordinary skilled in the art would have been motivated to optimize the concentrations, dosing, and duration of dosing using the guidance of the NCT study, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In 

3. The rejection of claims 29-33, 44-45, 47-48 and 53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,198,911 as applied to claim 29-32, 44-45, 47 and 53 above, and further in view of Tosti et al (Expert Opin Pharmacother. 2009 Apr;10(6):1017-26) is maintained. The rejection of claim 43 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be INCB018424. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
The ‘911 patent, as applied to claims 29-32, 44-45, 47 and 53, is set forth above. 

Tosti teaches that Alopecia areata is an autoimmune, nonscarring alopecia that has a wide range of clinical presentations, including loss of a patch of hair (see e.g. page 1019, first column, second paragraph).  Therefore, Tosti teaches that patchy alopecia is one clinical presentation of alopecia areata. Tosti teaches that the pathogenesis of alopecia areata is not well understood, but that genetic predisposition leads to an autoimmune response against hair follicles (see e.g. page 1019, first column, third paragraph). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to treat patients with the patchy form of alopecia areata with the composition of the ‘911 patent because patchy alopecia areata is a form of alopecia areata, and would have the same underlying molecular mechanism that is known to be treated by administering INCB018424.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous method, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The ‘911 patent teaches the genus of alopecia areata, although the reference does not specify which clinical presentations would be encompassed. Tosti et al confirms that patchy alopecia areata was a clinical presentation of alopecia areata was known at the time of instant invention (see page 1019). Given that the clinical presentation is believed to arise from the same underlying autoimmune mechanism with the same pathological features (see Tosti, page 1019-1020), one of skill in the art would find the application of treatments for the genus of “alopecia areata" with INCB018424 to have reasonable expectation of success across the clinical presentation types of alopecia areata. 

4.  The rejection of claims 29-32, 37, 39, 40-41, 44-45, 47, 51, 53, and 55-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,198,911 as applied to claim 29-32, 44-45, 47 and 53 above, and further in view of Incyte (Business Wire, published Sept. 18, 2008; downloaded from: https://www.businesswire.com/news/home/20080918005233/en/Incytes-Topical-JAK-Inhibitor-Demonstrates-Positive-Proof-of-Concept) is maintained. The rejection of claims 43 and 54 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be INCB018424. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
The ‘911 patent, as applied to claims 29-32, 44-45, 47 and 53, is set forth above. 
 	The ‘911 patent does not specifically teach topical application, the format of application, the time, dosing or duration of treatment of instant claims 37, 39, 40-41, 51, and 54-56. 
	The Incyte reference teaches topical application of 0.5%, 1%, and 1.5% once or twice daily INCB018424 (also called INCB18424) topical cream formulations in patients with plaque psoriasis. The treatment continued for 28 days, which is the equivalent of 4 weeks (see entire reference, e.g. last paragraph of page 1, and page 2 top of page to “Current Status of Topical INCB18424”). 
It would have been obvious for one of skill in the art to determine the dosage of the active ingredients that produces maximal effect for the inhibitor in the subject based on the findings of the ‘911 patent and the Incyte reference.  While in a different patient population, the Incyte trial demonstrates effectiveness for topical application of the INCB compound. Given the known application of the same JAK inhibitor in alopecia areata as shown in the ‘911 reference, the topical format could be used for increased compliance with administration, and less possible systemic effects that may be seen with oral or parenteral administration, which are the other common means to administer the INCB compound. One of skill in the art would be motivated to use a known dosing that has shown effectiveness for autoimmune disease to minimize under dosing that would prevent effectiveness or over dosing that would result in toxicity. Regarding instant claim 54, there is no definition for percent so this could be any sort of composition with percentage calculate by weight or volume, and it is unclear at which step the percentage must be calculated. One of skill in the art could reasonably combine 
	Furthermore, one of ordinary skilled in the art would have been motivated to optimize the concentrations, dosing, and duration of dosing using the guidance of the Incyte trial, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more 

5. The rejection of claims 29, 31-32, 37, 39-41, 44-45, 47, 51, 53, and 55-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 9,895,301 is maintained. The rejection of claim 30 is withdrawn in light of applicant’s amendments thereto. The rejection of claims 43 and 54 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be tofacitinib (CP690550). The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
Regarding the limitations of instant claims 29, 31-32, 45, 47, and 53, the ‘301 patent claims are drawn to a method for treating hair loss in a mammalian subject in need thereof, comprising administering tofacitinib (see e.g. claims 1, 11, 21, 29, 37, 46, 57, and others), wherein the hair loss disorder can be alopecia areata (see e.g. claims 2, 5, 12, 15, 38, 41, 46, 50, 58, and 61), and the alopecia can be alopecia totalis or alopecia unversalis (see e.g. claims 3, 13, 39, 48, and 59).  Regarding the isotope limitation, the instant claims are interpreted to encompass any JAK inhibitor with any element that has one or more possible isotopes. The presence of stable isotopes would read on the limitation “includes one or more isotopes.” Tofacitinib inherently possesses carbon and hydrogen atoms, and therefore would include one or more carbon or hydrogen isotopes. Further, the isotope of 1H, which is present in at least one hydrogen of the non-radioactive compound, will inherently be NMR active.
            Regarding the limitations of instant claims 37, 39-41, and 51, the ‘301 patent claims topical administration for the tofacitinib (see e.g. claims 1-65). The administration can be through a solution, 
Regarding the limitations of instant claim 44, the composition of the ‘301 patent treats with the same compound (i.e. tofacitinib), in the same patient population (i.e. patients with alopecia areata) as in the instant claims. Applicant has acknowledged that hair growth is stimulated by the species in the instant claims (see e.g. instant specification paragraph [0007]), therefore administration of this compound in the ‘301 patent would inherently induce hair growth in subjects with alopecia.   Further, the limitation of inducing hair growth is recited in claims 11, 29 and 57 of the ‘301 patent. The language of the reference claims, such as claim 1, 11, 21, 29, and 37, recites a method comprising administering at least one JAK3 inhibitor. The transitional language is open, reciting the term “comprising,” which encompasses administration of the compound as the only therapeutic ingredient, or with additional agents or composition components. Further, reference claims 46 and 57 recite “consisting of” language limiting the administration to tofacitinib and one or more excipients. 
Regarding the limitations of claims 54-56, the ’301 patent recites a composition comprising a topical pharmaceutical composition in the percentages listed in instant claims 54 (see e.g. claim 7, 17, 24, 32, 37, 53, and 64). The dosing can be the same dose/kg body weight as instant claims 55 (see e.g. claim 8, 18, 25, 33, 43, 54, and 65). The administering can occur for at least 1 week (see e.g. claims 10, 20, 27, 35, 45, 56, and 67). 
While the ‘301 patent claims overlap with the instant claims, the scope is not identical. The ‘301 patent claims differ from the instant claims because they are limited to a single JAK inhibitor, and do not specify an isotope. 
 
6. Claims 29, 31-33, 37, 39-41, 44-45, 47-48, 51, 53, and 55-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 9,895,301 as applied to claim 29, 31-32, 37, 39-41, 44-45, 47, 51, 53, and 55-56  above, and further in view of Tosti et al (Expert Opin Pharmacother. 2009 Apr;10(6):1017-26) is maintained. The rejection of claim 30 is withdrawn in light of applicant’s amendments thereto. The rejection of claims 43 and 54 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be tofacitinib (CP690550). The hair 
The ‘301 patent, as applied to claims 29, 31-32, 37, 39-41, 44-45, 47, 51, 53, and 55-56, is set forth above. 
 	The ‘301 patent does not specifically teach the treatment of patchy alopecia areata of instant claims 33 or 48. 
Tosti teaches that Alopecia areata is an autoimmune, nonscarring alopecia that has a wide range of clinical presentations, including loss of a patch of hair (see e.g. page 1019, first column, second paragraph).  Therefore, Tosti teaches that patchy alopecia is one clinical presentation of alopecia areata. Tosti teaches that the pathogenesis of alopecia areata is not well understood, but that genetic predisposition leads to an autoimmune response against hair follicles (see e.g. page 1019, first column, third paragraph). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to treat patients with the patchy form of alopecia areata with the composition of the ‘301 patent because patchy alopecia areata is a form of alopecia areata, and would have the same underlying molecular mechanism that is known to be treated by administering tofacitinib.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous method, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The ‘301 patent teaches the genus of alopecia areata, although the reference does not specify which clinical presentations would be encompassed. Tosti et al confirms that patchy alopecia areata was a clinical presentation of alopecia areata was known at the time of instant invention (see page 1019). Given that the clinical presentation is believed to arise from the same underlying autoimmune mechanism with the same pathological features (see Tosti, page 1019-1020), one of skill in the art would find the application of treatments for 
  
7. The rejection of claims 29-31, 37-41, 44-45, 47, 51-53, and 55-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,730,877 is maintained. The rejection of claims 43 and 54 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be tofacitinib (CP690550). The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
Regarding the limitations of instant claims 29-31, 45, 47, and 53, the ‘877 patent claims are drawn to a method for treating hair loss in a mammalian subject in need thereof, comprising administering one of several JAK inhibitors such as tofacitinib and others, wherein the hair loss disorder is androgenetic alopecia (see e.g. claim 1-16).  Regarding the isotope limitation, the instant claims are interpreted to encompass any JAK inhibitor with any element that has one or more possible isotopes. The presence of stable isotopes would read on the limitation “includes one or more isotopes.” Tofacitinib inherently possesses carbon and hydrogen atoms, and therefore would include one or more carbon or hydrogen isotopes. Further, the isotope of 1H, which is present in at least one hydrogen of the non-radioactive compound, will inherently be NMR active.
            Regarding the limitations of instant claims 37-41, and 51-52, the ‘877 patent claims topical or oral administration for the inhibitor (see e.g. claims 17). The administration can be through a solution, suspension, or other formats (see e.g. claim 18).  The administration can be daily, weekly, etc. (see e.g. claim 21)

Regarding the limitations of claims 54-56, the ‘877 patent recites a composition comprising a topical pharmaceutical composition in the percentages listed in instant claims 54 (see e.g. claim 19). The dosing can be the same dose/kg body weight as instant claims 55 (see e.g. claim 20). The administering can occur for at least 1 week (see e.g. claims 21 and 22). 
While the ‘877 patent claims overlap with the instant claims, the scope is not identical. The ‘877 patent is limited to treating androgenetic alopecia, while the instant claims are directed to treat all hair loss disorders.  

8. The rejection of claims 29-32, 44-45, 47, and 53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,737,469 is maintained. The rejection of claim 43 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be LY3009104. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
1H, which is present in at least one hydrogen of the non-radioactive compound, will inherently be NMR active.
            Regarding the limitations of instant claim 44, the composition of the ‘469 patent uses the same inhibitor (i.e. LY3009104), in the same patient population (i.e. patients with alopecia areata) as in the instant claims. Applicant has acknowledged that hair growth is stimulated by the species in the instant claims (see e.g. instant specification paragraph [0007]), therefore administration of this compound in the ‘469 patent would inherently induce hair growth in subjects with alopecia.  Further, the limitation of inducing hair growth is recited in claim 7 of the ‘469 patent. The language of the claims, such as claim 1 and 7, recites a method comprising administering a JAK3 inhibitor. The transitional language is open, reciting the term “comprising,” which encompasses administration of the compound as the only therapeutic ingredient, or with additional agents or composition components.
While the ‘469 patent claims overlap with the instant claims, the scope is not identical. The ‘469 patent is limited to treatment with LY3009104, while the instant claims are directed to treatment with all JAK inhibitors, and further requires one or more isotopes not explicitly required by the ‘469 patent.  
 
 
9. The rejection of claims 29-33, 43-45, 47-48, and 53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,737,469 as applied to claims 29-32, 44-45, 47, and 53 above, and further in view of Tosti et al (Expert Opin Pharmacother. 2009 Apr;10(6):1017-26) is maintained. The rejection of claim 43 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction 
The ‘469 patent, as applied to claims 29-32, 44-45, 47, and 53, is set forth above. 
 	The ‘469 patent does not specifically teach the treatment of patchy alopecia areata of instant claims 33 or 48. 
Tosti teaches that Alopecia areata is an autoimmune, nonscarring alopecia that has a wide range of clinical presentations, including loss of a patch of hair (see e.g. page 1019, first column, second paragraph).  Therefore, Tosti teaches that patchy alopecia is one clinical presentation of alopecia areata. Tosti teaches that the pathogenesis of alopecia areata is not well understood, but that genetic predisposition leads to an autoimmune response against hair follicles (see e.g. page 1019, first column, third paragraph). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to treat patients with the patchy form of alopecia areata with the composition of the ‘469 patent because patchy alopecia areata is a form of alopecia areata, and would have the same underlying molecular mechanism that is known to be treated by administering LY3009104.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous method, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The ‘469 patent teaches the genus of alopecia areata, although the reference does not specify which clinical presentations would be encompassed. Tosti et al confirms that patchy alopecia areata was a clinical presentation of alopecia areata was known at the time of instant invention (see page 1019). Given that the clinical presentation is believed to arise from the same underlying autoimmune mechanism with the same pathological features (see Tosti, page 1019-1020), one of skill in the art would find the application of treatments for 

10. The rejection of claims 29, 31-33, 37-41, 44-45, 47-48, 51-53, and 55-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,763,866 is maintained. The rejection of claim 30 is withdrawn in light of applicant’s amendments thereto. The rejection of claims 43 and 54 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be VX-509. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
Regarding the limitations of instant claims 29, 31-32, 45, 47 and 53, the ‘866 patent claims are drawn to a method for treating hair loss in a mammalian subject in need thereof, comprising administering VX-509, wherein the hair loss disorder can be alopecia areata (see e.g. claim 1-5, 14-17, 24 and 25).  Regarding the isotope limitation, the instant claims are interpreted to encompass any JAK inhibitor with any element that has one or more possible isotopes. The presence of stable isotopes would read on the limitation “includes one or more isotopes.” VX-509 inherently possesses carbon and hydrogen atoms, and therefore would include one or more carbon or hydrogen isotopes. Further, the isotope of 1H, which is present in at least one hydrogen of the non-radioactive compound, will inherently be NMR active.  
Regarding the limitations of instant claims 33 and 48, the ‘866 patent teaches that the alopecia can be patchy alopecia areata (see e.g. claims 13 and 25). 
            Regarding the limitations of instant claims 37-41 and 51-52, the ‘866 patent claims topical or oral administration for the inhibitor (see e.g. claims 6, 8, 18, and 20). The administration can be through a 
Regarding the limitations of instant claims 44, the composition of the ‘866 patent treats with the same inhibitor (i.e. VX-509), in the same patient population (i.e. patients with alopecia areata) as in the instant claims. Applicant has acknowledged that hair growth is stimulated by the species in the instant claims (see e.g. instant specification paragraph [0007]), therefore administration of this compound in the ‘866 patent would inherently induce hair growth in subjects.  Further claim 14 of the ‘866 patent recites inducing hair growth using VX-509. The language of the claims, such as claim 1 and 14, recites a method comprising administering at least one JAK3 inhibitor. The transitional language is open, reciting the term “comprising,” which encompasses administration of the compound as the only therapeutic ingredient, or with additional agents or composition components.
Regarding the limitations of claims 54-56, the ’866 patent recites a composition comprising a topical pharmaceutical composition in the percentages listed in instant claims 54 (see e.g. claim 8 and 20). The dosing can be the same dose/kg body weight as instant claims 55 (see e.g. claim 9 and 21). The administering can occur for at least 1 week (see e.g. claims 11 and 23). 
 While the ‘866 patent claims overlap with the instant claims, the scope is not identical. The ‘866 patent is limited to treatment with VX-509, while the instant claims are directed to treatment with all JAK inhibitors, and further requires one or more isotopes not explicitly required by the ‘866 patent.  
 
 
11. The rejection of claims 29-33, 37-41, 44-48, 51-53, and 55-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,265,258 is maintained. The rejection of claims 42, 43 and 54 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be INCB 018424. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can 
Regarding the limitations of instant claims 29-32, 45, 47, and 53, the ‘258 patent claims are drawn to a method for treating hair loss in a mammalian subject in need thereof, comprising administering INCB 018424, which is shown in the structure in claim 1, wherein the hair loss disorder can be alopecia areata (see e.g. claim 1).  Regarding the isotope limitation, the instant claims are interpreted to encompass any JAK inhibitor with any element that has one or more possible isotopes. The presence of stable isotopes would read on the limitation “includes one or more isotopes.” INCB 018424 inherently possesses carbon and hydrogen atoms, and therefore would include one or more carbon or hydrogen isotopes. Further, ‘258 patent recites a JAK inhibitor that includes isotopes (see e.g. claim 10, 11, 16, and 23).  The compound can be suitable for NMR (see e.g. claim 15 and 22). 
Regarding the limitations of instant claims 33 and 48, the ‘258 patent teaches that the alopecia can be patchy alopecia areata (see e.g. claims 2, 17, and 24). 
            Regarding the limitations of instant claims 37-41, and 51-52, the ‘258 patent claims topical or oral administration for the inhibitor (see e.g. claims 5-7, 20, 21, 27, and 28). The administration can be through a solution, suspension, or other formats (see e.g. claim 8).  The administration can be daily, weekly, etc. (see e.g. claim 9)
            Regarding the limitations of instant claim 44, the composition of the ‘258 patent treats with the same compound (i.e. INCB018424), in the same patient population (i.e. patients with alopecia areata) as in the instant claims. Applicant has acknowledged that hair growth is stimulated by INCB018424 (see e.g. instant specification paragraph [0007]), therefore administration of this compound would inherently induce hair growth in subjects with alopecia.  Further, claim 14 of the ‘258 patent recites hair growth as a limitation. The language of the claims of the ‘258 patent, such as claim 1, recites a method comprising administering at least one JAK3 inhibitor. The transitional language is open, reciting the term “comprising,” which encompasses administration of the compound as the only therapeutic ingredient, or with additional agents or composition components. Further, claim 13 of the ‘258 patent recites the JAK inhibitor as the sole therapeutically active ingredient. 
Regarding the limitations of instant claims 45-47 and 53, the ‘258 patent recites the limitation of the JAK inhibitor comprising a radioisotope (see e.g. claims 16 and 23). Further, the ‘258 patent recites the limitation that the inhibitor is suitable for NMR (see e.g. claims 15 and 22). The isotope can comprise carbon or hydrogen (see e.g. claim 11). 

While the ‘258 patent claims overlap with the instant claims, the scope is not identical. The ‘258patent is limited to treatment of alopecia areata with INCB018424, while the instant claims are directed to treatment of all hair loss disorders with all JAK inhibitors.  

12. The rejection of claims 29-32, 44-45, 47 and 53 on the ground of nonstatutory double patenting as being unpatentable over claims 29-31 and 33-38 of copending Application No. 16/796,608 (reference application) is maintained. The rejection of claim 43 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be INCB018424. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
Regarding the limitations of instant claims 29-32, 45, 47 and 53, the copending application are drawn to a method for treating hair loss in a mammalian subject in need thereof, comprising administering INCB018424 (see e.g. claim 29 and 33), wherein the hair loss disorder can be alopecia areata (see e.g. claims 29 and 33), and the alopecia can be alopecia totalis or alopecia unversalis (see e.g. claim 30-31 and 34-35).  Regarding the isotope limitation, the instant claims are interpreted to encompass any JAK inhibitor with any element that has one or more possible isotopes. The presence of 1H, which is present in at least one hydrogen of the non-radioactive compound, will inherently be NMR active.
Regarding the limitations of instant claim 44, the composition of the copending claims treat with the same compound (i.e. INCB018424), in the same patient population (i.e. patients with alopecia areata) as in the instant claims. Applicant has acknowledged that hair growth is stimulated by the species in the instant claims (see e.g. instant specification paragraph [0007]), therefore administration of this compound in the copending application would inherently induce hair growth in subjects with alopecia. The language of the claims, such as claim 29 and 33, recites a method comprising administering at least one JAK3 inhibitor. The transitional language is open, reciting the term “comprising,” which encompasses administration of the compound as the only therapeutic ingredient, or with additional agents or composition components.
 While the copending claims overlap with the instant claims, the scope is not identical. The copending claims is limited to treatment of alopecia areata with INCB018424, while the instant claims are directed to treatment of all hair loss disorders with all JAK inhibitors.  


13. The rejection of claims 29-33, 44-45, 47-48, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-31 and 33-38 of copending Application No. 16/796,608 (reference application) as applied to claim 29-32, 44-45, 47 and 53 above, and further in view of Tosti et al (Expert Opin Pharmacother. 2009 Apr;10(6):1017-26) is maintained. The rejection of claims 43 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be INCB018424. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other 
The copending application, as applied to claims 29-32, 44-45, 47 and 53, is set forth above. 
 	The copending application does not specifically teach the treatment of patchy alopecia areata of instant claims 33 or 48. 
Tosti teaches that Alopecia areata is an autoimmune, nonscarring alopecia that has a wide range of clinical presentations, including loss of a patch of hair (see e.g. page 1019, first column, second paragraph).  Therefore, Tosti teaches that patchy alopecia is one clinical presentation of alopecia areata. Tosti teaches that the pathogenesis of alopecia areata is not well understood, but that genetic predisposition leads to an autoimmune response against hair follicles (see e.g. page 1019, first column, third paragraph). 
It would have been obvious to one with ordinary skill in the art, at the time of the invention, to treat patients with the patchy form of alopecia areata with the composition of the copending claims because patchy alopecia areata is a form of alopecia areata, and would have the same underlying molecular mechanism that is known to be treated by administering INCB018424.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous method, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The copending claims teaches the genus of alopecia areata, although the reference does not specify which clinical presentations would be encompassed. Tosti et al confirms that patchy alopecia areata was a clinical presentation of alopecia areata was known at the time of instant invention (see page 1019). Given that the clinical presentation is believed to arise from the same underlying autoimmune mechanism with the same pathological features (see Tosti, page 1019-1020), one of skill in the art would find the application of treatments for the genus of “alopecia areata" with INCB018424 to have reasonable expectation of success across the clinical presentation types of alopecia areata. 

14. The rejection of claims 29-32, 38-41, 44-45, 47, 52-53, and 55-56 on the ground of nonstatutory double patenting as being unpatentable over claims 29-31 and 33-38 of copending Application No. 16/796,608 (reference application) as applied to claim 29-32, 43-45, 47 and 53 above, and further in view of Clinical Trial NCT00550043 (published February 6, 2008, downloaded from: https://clinicaltrials.gov/ct2/history/NCT00550043?V_2=View#StudyPageTop) is maintained. The rejection of claims 43 and 54 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be INCB018424. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
The copending application, as applied to claims 29-32, 44-45, 47 and 53, is set forth above. 
 	The copending application does not specifically teach the treatment oral administration of the JAK inhibitor, presentation in a tablet or pill, administered in a daily format, or in the dosing or duration of dosing of the instant claims of instant claims 38-41, 52 and 55-56. 
	The NCT clinical trial teaches a study exploring the safety, tolerability and efficacy of orally administered INCB018424 in patients with Rheumatoid arthritis (see entire reference). The dosing occurs over 4 weeks, and administers 15 mg twice daily (see entire reference). 
It would have been obvious for one of skill in the art to determine the dosage of the active ingredients that produces maximal effect for the inhibitor in the subject based on the findings of the copending claims and the NCT study.  While in a different patient population, the NCT trial demonstrates effectiveness for administration of the INCB compound at a specific dose range. Given the known application of the same JAK inhibitor in alopecia areata as shown in the copending application reference, one of skill in the art would have been motivated to look to the NCT study for dosing guidance. One of skill in the art would be motivated to use a known dosing that has shown effectiveness for autoimmune 
	Furthermore, one of ordinary skilled in the art would have been motivated to optimize the concentrations, dosing, and duration of dosing using the guidance of the NCT study, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no 

15. The rejection of claims 29-32, 37, 39-41, 44-45, 47, 51, 53, and 55-56 on the ground of nonstatutory double patenting as being unpatentable over claims 29-31 and 33-38 of copending Application No. 16/796,608 (reference application) as applied to claim 29-32, 43-45, 47 and 53 above, and further in view of Incyte (Business Wire, published Sept. 18, 2008; downloaded from: https://www.businesswire.com/news/home/20080918005233/en/Incytes-Topical-JAK-Inhibitor-Demonstrates-Positive-Proof-of-Concept) is maintained. The rejection of claims 43 and 54 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of treating hair loss disorder in a subject comprising administering to the subject an inhibitor of JAK that includes one or more isotopes. Claim construction for Jak inhibitors and isotopes is described above. The inhibitor can be INCB018424. The hair loss disorder can be alopecia areata, including patchy alopecia areata. The Jak inhibitor can be administered topically, orally, or through other routes. The inhibitor can be formulated in a solution, capsule, tablet, ointment, cream, or other manners of delivery. The administration can occur daily, weekly, or other lengths of time. The administration can be only the Jak inhibitor, or a combination of the Jak inhibitor with another Jak inhibitor. The hair loss disorder can be treated by inducing hair growth. The isotope can be a radioisotope, and/or can be useful for NMR. The concentration of Jak inhibitor can be about 0.1%, 0.2%, etc. The dose can be about 0.0001, 0.00025 mg/kg, etc. The administration can be continued for at least 1 week or more. 
The copending application, as applied to claims 29-32, 44-45, 47 and 53, is set forth above. 
 	The copending application does not specifically teach the treatment by topical administration of the JAK inhibitor, presentation in a cream, administered in a daily format, or in the dosing or duration of dosing of the instant claims 37, 39-41, 51, and 54-56. 
	The Incyte reference teaches topical application of 0.5%, 1%, and 1.5% once or twice daily INCB018424 (also called INCB18424) topical cream formulations in patients with plaque psoriasis. The treatment continued for 28 days, which is the equivalent of 4 weeks (see entire reference, e.g. last paragraph of page 1, and page 2 top of page to “Current Status of Topical INCB18424”). 

	Furthermore, one of ordinary skilled in the art would have been motivated to optimize the concentrations, dosing, and duration of dosing using the guidance of the Incyte trial, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also 

Applicant’s Arguments
Applicant argues:
1. For all double patenting rejections above, Applicant has requested that the rejection be held in abeyance until allowable subject matter is identified in the instant application. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.



Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        7/23/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645